NON-QUALIFIED STOCK OPTION AGREEMENT

OF

TRITON EMISSION SOLUTIONS INC.

A Delaware Corporation




THIS AGREEMENT is made between TRITON EMISSION SOLUTIONS INC., a Delaware
corporation f/k/a Poly Shield Technologies Inc. (hereinafter referred to as the
"Company"), and ROBERT C. KOPPLE of 10806 Wilshire Boulevard, Suite 100, Los
Angeles, CA  90024 (herein­after referred to as the “Optionee”), a director and
Chairman of the Board of the Company, effective as of the 8th day of September,
2014 (the “Grant Date”).




1.

Options Granted.  The Company hereby grants the Optionee non-qualified stock
options to purchase an aggregate of Two Million Five Hundred Thousand
(2,500,000) shares of the Company’s Common Stock, exercisable at an initial
exercise price of $0.50 per share (the “Exercise Price”), subject to adjustment
as set forth in this Agreement, for a term commencing on the vesting dates set
out below (each a “Vesting Date” and collectively, the  “Vesting Dates”) and
expiring at 5:00 pm (Pacific Time) on the fifth (5th) year anniversary of the
respective Vesting Date (the “Expiration Date”), subject to earlier termination
as set forth herein:




Number of Options to Vest

Vesting Date

Expiration Date

500,000

September 1, 2014

September 1, 2019

500,000

September 1, 2015

September 1, 2020

500,000

September 1, 2016

September 1, 2021

500,000

September 1, 2017

September 1, 2022

500,000

September 1, 2018

September 1, 2023

2,500,000

Total

 




No option may be exercised unless the option has vested.  The vesting of all
options will be cumulative.  All options which have not vested will terminate on
the date of termination of the options in accordance with this Agreement.




2.

Method of Exercise.  The options may be exercised to the extent they have vested
and become exercisable and not yet been forfeited or terminated by written
notice deliv­ered to the Company at its principal place of business, stating the
number of shares for which the option is being exer­cised. The notice must be
accompanied by a check or other methods of payment acceptable to the Plan
Administrator for the amount of the purchase price, and comply with all the
requirements of the Company’s 2014 Stock Option Plan dated September 8, 2014, a
copy of which has been provided to the Optionee.




3.

Capital Adjustments.  The existence of the options shall not affect in any way
the right or power of the Company or its stockholders to: (1) make or authorize
any or all adjustments, recapitalizations, reorganizations, or other changes in
the Company's capital structure or its business;  (2) enter into any merger or
consolidation; (3) issue any bonds, debentures, preferred or prior preference
stocks ahead of or affecting the common stock or the rights thereof, (4) issue
any securities convertible into any common stock, (5) issue any rights, options,
or warrants to purchase any common stock, (6) dissolve or liquidate the Company,
(7) sell or transfer all or any part of its assets or business, or (8) take any
other corporate act or proceedings, whether of a similar character or otherwise.




4.

Adjustments for Reorganizations and Recapitalizations.  If there shall, prior to
the exercise of any of the options provided for by this Agreement, be any stock
dividend, stock split, spin-off, combination or exchange of shares,
recapitalization, merger, consolidation, distribution to stockholders (other
than a normal cash dividend) or other change in the Company’s corporate or
capital structure that results in (a) the Company’s outstanding shares of common
stock (or any securities exchanged therefore or received in their place) being
exchanged for a different number or kind of securities of the Company or any
other corporation, or (b) new, different or additional securities of the Company
or of any other corporation being received by the holders of shares of the





--------------------------------------------------------------------------------

- 2 -










Company’s common stock, then there shall automatically be an adjustment in
either  the number of shares which may be purchased pursuant hereto, the type of
shares which may be purchased pursuant hereto or the price at which such shares
may be purchased, or any combination thereof, so that the rights evidenced
hereby shall thereafter as reasonably as possible be equivalent to those
originally granted hereby.  The Company shall have the sole and exclusive power
to make such adjustments as it considers necessary and desirable.




5.

Adjustment to Exercise Price for Subsequent Offerings.  If, at any time prior to
the Expiration Date, the Company issues shares of Common Stock or any options,
warrants, convertible notes or similar rights to acquire shares of Common Stock
for a  purchase, exercise or conversion price per share less than the Exercise
Price set out in Section 1 as may be adjusted from time to time pursuant to the
provisions of this Agreement (the “Subsequent Offering Price”), the Exercise
Price in effect immediately after such issuance shall be automatically adjusted
to an amount equal to the lowest Subsequent Offering Price.




6.

Transfer of the Options.  During the Optionee's lifetime, the options shall be
exercisable only by the Optionee. The options shall not be transferable by the
Optionee other than by the laws of descent and distribution upon the Optionee's
death. In the event of the Optionee's death during the term of this Agreement,
the Optionee's personal representatives may exercise any portion of the options
that remains vested and unexercised at the time of the Optionee's death,
provided that any such exercise must be made, if at all, during the period
within six (6) months after the Optionee's death, and subject to the option
termination date specified in Section 8 of this Agreement.




7.

Accelerated Vesting Upon Death, Disability or Removal Without Cause.




(a)

Notwithstanding any other provision in this Agreement to the contrary, all
unvested options outstanding under this Agreement shall immediately vest and
become exercisable upon the Optionee resigning or failing to serve as a director
and Chairman of the Board of the Company as a result of:




(i)

his death;




(ii)

his being unable to perform his duties as a director and Chairman of the Board
of the Company as a result of any mental or physical disability that is expected
to result in death or that is expected to last for a continuous period of twelve
(12) months or more (an “Incapacity”;




(iii)

his being removed as a director or Chairman of the Board or his failure to be
re-elected or re-appointed as a director or Chairman of the Board of the Company
for any reason other than his conviction of a felony criminal offense or his
commission of any act involving fraud, embezzlement, willful misconduct,
unauthorized use or disclosure of trade secrets (“Cause”), provided that no
unvested options outstanding under this Agreement shall vest as a result of this
paragraph 6(a)(iii) if (A) the Optionee’s failure to be appointed or re-elected
as a director and Chairman of the Board is a result of the Optionee’s refusal to
stand for election as a director or Chairman of the Board for any reason other
than his death or Incapacity, or (B) if the Optionee, KF Business Ventures LP or
any of their respective “affiliates” (as such term is defined in Rule 144 of the
Securities Act) fails to vote their respective shares of the Company’s common
stock in favor of the election or appointment of the Optionee as a director or
Chairman of the Board of the Company;














--------------------------------------------------------------------------------

- 3 -










(iv)

the approval by the stockholders of the Company of any Corporate Transaction.
 “Corporate Transaction” shall mean any of: (A) any reorganization, merger,
amalgamation, consolidation or other business combination with any other entity,
other than a Related Party Transaction (as defined in the Company’s 2014 Stock
Option Plan), (B) any sale, lease, exchange or other transfer in one transaction
or a series of related transactions of all or substantially all of the
outstanding securities of the Company or all or substantially all of the assets
of the Company, other than a Related Party Transaction, or (C) any complete
liquidation or dissolution of the Company.




Termination of Option.




(a)

The Optionee’s right to exercise any options that have vested and are
exercisable shall terminate on the Expiration Date.







(b)

Subject to the accelerated vesting rights set forth in Section 7, the Optionee’s
right to exercise any options that have not vested and are not exercisable shall
terminate on the earliest of the following dates:




(i)

The date the Optionee ceases to act as an officer or director of the Company;
and




(ii)

In the case of the termination or removal of the Optionee as an officer or
director of the Company for Cause, on the earliest date on which the Optionee is
notified by the Company of such termination.




8.

Rights as Shareholder.  The Optionee will not be deemed to be a holder of any
shares pursuant to the exercise of these options until he or she pays the option
price and a stock certificate is de­livered to him or her for those shares. No
adjust­ment shall be made for dividends or other rights for which the record
date is prior to the date the stock certificate is de­livered.




9.

Integration with the Company’s 2014 Stock Option Plan.  All of the terms and
conditions of the Company’s 2014 Stock Option Plan, a copy of which has been
provided to the Optionee, are specifically made a part of this Agreement,
provided that, unless otherwise specifically set forth in this Agreement, the
provisions of this Agreement shall control with regard to the interpretation or
construction of any provision that is inconsistent with the Company’s 2014 Stock
Option Plan.  This Agreement will be governed by and construed in accordance
with the laws of the State of Florida.




10.

Withholding Taxes.  The Optionee authorizes the Company to withhold from any
payments due to the Optionee by the Company, whether pursuant to this Agreement
or otherwise, any amounts required to be withheld and remitted by the Company on
account of any income and employment taxes resulting from this Agreement.  




11.

Miscellaneous.




(a)

Any notice required or permitted to be given under this Agreement shall be in
writing and may be delivered personally or by fax, or by prepaid registered post
addressed to the parties at such address of which notice may be given by either
of such parties.  Any notice shall be deemed to have been received, if
personally delivered or by fax, on the date of delivery, and, if mailed as
aforesaid, then on the fifth business day after and excluding the day of
mailing.








--------------------------------------------------------------------------------

- 4 -










(b)

This Agreement and the rights and obligations and relations of the parties shall
be governed by and construed in accordance with the laws of the State of
Floridaand the federal laws of the United States applicable therein (but without
giving effect to any conflict of laws rules). The parties agree that the courts
of the State of Florida shall have jurisdiction to entertain any action or other
legal proceedings based on any provisions of this agreement. Each party attorns
to the jurisdiction of the courts of the State of Florida.




(c)

Time shall be of the essence of this agreement and of every part of it and no
extension or variation of this agreement shall operate as a waiver of this
provision.




(d)

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
8th day of September, 2014.




TRITON EMISSION SOLUTIONS INC.

 

 

by its authorized signatory:

 

 




/s/ Rasmus Norling

 

 

 

 

 

Rasmus Norling

 

 

Name

 

 

President, Chief Executive Officer

 

 

Title

 

 







OPTIONEE:

 

 

 

 

 

/s/ Robert C. Kopple

 

 

 

 

 

SIGNATURE OF OPTIONEE

 

 

 

 

 

ROBERT C. KOPPLE

 

 

NAME OF OPTIONEE

 

 

 

 

 

10806 Wilshire Boulevard, Suite 100

Los Angeles, CA  90024

 

 

ADDRESS

 

 

 

 

 

2,500,000

 

 

NUMBER OF OPTIONS

 

 

























